 In the Matter of BEMIS BROTHERS BAG COMPANYandLOCAL No. 1838,UNITED TEXTILE WORKERS OF AMERICACases Nos. C-55 and C-95-Decided August 10, 1937Cotton BagIndustry-Company-DominatedUnion:dominationand interfer-ence with formation;soliciting and encouraging membership in ; discriminationin favor of;disestablished as agencyfor collectivebargaining-Interference,Restraint and Coercion:engenderingfear of loss of employment for unionaffiliationor activity ; discreditingunion-Discrimination:discharge for unionactivity;refusalto rehire-ReinstatcnacntOrdered-Back Pay:awarded.Mr. Mortimer Kollenderfor the Board.Mr. S. J. Everett,of Jackson, Tenn., andMr. Frank Gladney,ofSt. Louis, Mo., for the respondent.Mr. C. D. Puckett,of Chattanooga, Tenn., for the Union.Mr. H. C. Murchison,of Jackson, Tenn., for the Independent Tex-tileWorkersof Bemis.Mr. Aaron W. WarnerandMr. Allan R. Rosenberg,of counsel tothe Board.DECISIONSTATEMENT OF THE CASEOn November 29, 1935, Local No. 1838, United Textile Workers ofAmerica, herein called the Union, filed with the Regional Directorfor the Tenth Region (Atlanta, Georgia) a charge that Bemis Broth-ers Bag Company, Bemis, Tennessee, herein called the respondent,had engaged in and was engaging in unfair labor practices within themeaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On January 14, 1936, the Board issued a complaintagainst the respondent, signed by the Regional Director for the TenthRegion, alleging that the respondent had committed unfair laborpractices affecting commerce within the meaning of Section 8, subdi-visions (1), (2), (3) and (5), and Section 2, subdivisions (6) and (7)of the Act. In respect to the unfair labor practices, the complaint,as amended, alleged in substance :1.That the respondent has given and continues to give support to,and dominates and interferes with the administration of, a labororganization of its employees in its plant, known as The IndependentTextileWorkers of Bemis.2.That the respondent has discriminated and is discriminating infavor of The Independent Textile Workers of Bemis, and its mem-267 268NATIONAL LABOR RELATIONS BOARDbers, and against United Textile Workers of America, and its mem-bers, by threatening employees with discharge or discrimination forfailure or refusal to join The Independent Textile Workers of Bemis,by increasing the work load and lessening the rate of pay of em-ployees who are members of United Textile Workers of America, andby other forms of intimidation, discrimination, and coercion.3.That the respondent, at all times since July 5, 1935, althoughrequested to do so, has refused to bargain collectively with Local No.1838,United Textile Workers of America, as the representative ofthe employees of the respondent who are members of said Union,in respect to adjustments of grievances.4.That the respondent, on or about July 23 and 25, 1935, dis-charged and thereafter refused to reinstate Mrs. J. T. McCann, W. R.Smith, Mrs. Judd Pipkin, Mrs. Myrtle King, and Mrs. Pearl War-britton, all employees of the respondent, because they joined andassisted Local No. 1838, United Textile Workers of America, a labororganization, and engaged in concerted activities with other em-ployees for the purpose of collective bargaining and other mutual aidand protection.5.That the respondent, at all times since July 5, 1935, has refusedto reemploy A. T. Adams, Jim King, J. E. Wyatt, J. P. Fowler,Nova Pollard, C. H. Phillips, C. J. Patterson, Louis Collins, A. T.Mays,' Alf Taylor, Ben Collins, J. T. McCann, Lee Tate, and JuddPipkin,2 all former employees of the respondent, because they joinedand assisted Local No. 1838, United Textile Workers of America, alabor organization, and engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutualaid and protection.On January 20, 1936, the respondent filed an answer to the com-plaint, alleging that neither its business nor its labor relations arein or affect interstate commerce, and that the Act is unconstitutionaland void. It admitted the discharge of the persons named in thecomplaint but averred that the employment of said persons wasterminated for good cause and not for the reasons alleged in thecomplaint.It" denied further that it has refused to bargain col-lectively with the Union, or that it has engaged in unfair labor prac-ticeswithin the meaning of the Act. The respondent also movedto dismiss the complaint.Pursuant to notice thereof,WalterWilbur, duly designated bythe Board as Trial Examiner, conducted a hearing commencing onJanuary 24, 1936, at Jackson, Tennessee.The respondent appeared1Incorrectly referred to in the complaintas T. A. Mays.2The complaint also includedthe followingnames, which were stricken during thehearing : Clevie Tate, LelandTaylor, T. A Garrett,C.M. Mundaugh,BillKellar, O. M.Shirey, Oliver Owens, andD. O. Irwin DECISIONS AND ORDERS269by its counsel, S. J. Everett and Frank Gladney.The Union ap-peared by C. D. Puckett. The Board was represented by its RegionalAttorney.At the commencement of the hearing, the respondentobjected to the proceedings on the grounds stated in its' answer, andrequested a postponement on the ground that the respondent had fileda bill in equity seeking a temporary injunction against the Board,which matter was to come before the District Court of the UnitedStates for the Western District of Tennessee, on January 28, 1936.3The Trial Examiner ruled that the hearing was properly held anddenied a postponement, to which ruling the respondent excepted.This ruling is affirmed by the Board.On January 31, 1936, the hearing was adjourned by direction ofthe Board, in order to give the respondent time to appeal to theUnited States Circuit Court of Appeals for the Sixth Circuit fromthe decision of the District Court denying injunctive relief.Suchrelief having been denied by the Circuit Court of Appeals, the Boardon February 19, 1936, acting pursuant to Article II, Section 35 ofNational Labor Relations Board Rules and Regulations-Series 1,ordered the proceedings to be transferred and continued before it,and re-designated Walter Wilbur as Trial Examiner to conduct thehearing.Pursuant to notice thereof, the hearing was resumed onFebruary 20, 1936, at Jackson, Tennessee.The Independent TextileWorkers of Bemis requested, and was granted leave to intervene, andappeared by its counsel, H. C. Murchison.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing on the issues, was affordedto all parties.During the hearing, the Board offered in evidence a certified copyof strike statistics compiled by the Bureau of Labor Statistics, UnitedStates Department of Labor, and entitled "Strikes and Lockouts inthe Cotton Textile Industry in 1934, and in January to July, inclu-sive, 1935, by Major Issues Involved," which was marked for identi-fication as Board's Exhibit No. 24.This evidence was excluded bythe Trial Examiner, subject to a ruling from the Board. It is theopinion of the Board that the statistics thus offered and excluded atthe hearing, while not essential, have a bearing on the effect uponinterstate commerce of the alleged unlawful acts of the respondentand should have been admitted in evidence. The ruling of the TrialExaminer excluding the afore-mentioned evidence is therefore over-ruled, and the document so marked for identification is admitted inevidence.aA temporary injunction was denied by Judge Martin of the District Court on January29, 1936.The respondent thereafter took an appeal to the United States Circuit Court ofAppeals for the Sixth Circuit.On February 6, 1936, the Circuit Court denied theinjunctive relief sought. 270NATIONAL LABOR RELATIONS BOARDAfter the close of the hearing, on March 4, 1936, the Union filedwith the Regional Director for the Tenth Region a charge that therespondent had committed unfair labor practices affecting commerce,within the meaning of Section 8, subdivisions (1) and (4) of the Act.On ,April 4, 1936, the Board issued a second complaint against therespondent, which, as amended, alleged in substance that the respond-ent, on or about February 24, 1936, discharged and thereafter refusedto reinstate J. R. Ross, an employee of the respondent, because hegave testimony on behalf of the Union in the afore-mentioned hearingbefore the Board.On April 9, 1936, the respondent filed an answerto the complaint, reiterating the averments of its former answerconcerning the unconstitutionality and inapplicability of the Act inconnection with the respondent's business. It admitted the dischargeof J. R. Ross, but attributed his discharge to his failure to abide bythe respondent's orders, rules, and regulations.In conclusion, itdenied that the respondent was guilty of unfair labor practices in theoperation or management of its plant, and requested that the com-plaint be dismissed.Pursuant to notice thereof, a second hearing was conducted beforeWalter Wilbur, duly designated by the Board as Trial Examiner, atJackson, Tennessee, on April 17 and 18, 1936. The respondent andthe Union were again represented and participated in the hearing,and were given full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing on the issues.It was stipulated by the parties at the hearing that the entire recordin the prior proceeding, including the exhibits and the official trans-cript of the record, should be introduced and considered a part ofthe record in this case.On May 13, 1936, the Board, acting pursuant to Article II, Section37 of National Labor Relations Board Rules and Regulations-Series1,as amended, ordered this proceeding to be transferred and con-tinued before it.On September 1, 1936, pursuant to Section 10 (b)of the Act and Article II, Section 7 of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, the Board issueda second amended complaint for the purpose of conforming the alle-gations of the complaint to the evidence received at the hearing. Thenew allegations charged, in substance, that the respondent had en-gaged in and was engaging in unfair labor practices within the mean-ing of Section 8, subdivisions (1) and (3) of the Act by its dischargeof, and subsequent refusal to reemploy, J. R. Ross because he joinedand assisted the Union and engaged in concerted activity with otheremployees for the purpose of collective bargaining and other mutualaid and protection.The respondent was given adequate opportunityto file an answer to the second amended complaint, and to request afurther hearing.On September 11, 1936, the respondent filed an DECISIONS AND ORDERS271answer denying the allegations of the second amended complaint,but made no request for a further hearing.On May 11, 1937, by order of the Board, the cases herein were con-solidated for the purpose of the decision.Upon the entire record now before it in the consolidated case, theBoard makes the following:FINDINGS OF FACTI.RESPONDENT AND ITS BUSINESSThe respondent, Bemis Brothers Bag Company, is and has beensince 1885, a corporation organized and existing under the laws ofthe State of Missouri, having its principal place of business in theCity of St. Louis, State of Missouri. It is engaged in the business ofmanufacturing and selling cotton and paper bags. It employs 4,476workers in its factories ,4 and has . a total investment exceeding$28,000,000.Its investment in the two cotton mills located in Ten-nessee exceeds $3,000,000.The respondent purchases raw cotton, either ginned or unginned,and manufactures it into cotton sheeting at its three cotton mills.This material is stored in the respondent's warehouse, and is shippedto the bag-making factories as needed.The respondent does not sellthe cotton sheeting as such, but utilizes it in the manufacture of cot-ton bags; except that occasionally a small amount of surplus ma-terial is available for sale.5The respondent's cotton mill at Bemis employs about 845 workers,and uses annually approximately $1,000,000 worth of cotton, or about18,000 bales.The cotton is purchased from gimlers in the immedi-ate vicinity through the cotton buying office at the mill, and isdelivered to the purchasing platform principally by truck, occasion-ally by railroad.It is then placed in warehouses, and is drawn uponand run through the process of manufacture as needed.The com-pleted cloth, or sheeting, is put into bales or rolls, and is again storedin warehouses to await shipment.The Bemis mill furnishes clothto all of the respondent's factories and to that end carries a largestock on hand.Depending on the demand, it makes shipments to's factories are located as follows:three cotton mills located at Bemis,Tennessee;Bemiston,Alabama ; and Indianapolis,Indiana ; a bleachery located at Indian-apolis,Indiana ; a paper mill at Peoria, Illinois;and bag factories at St.Louis,Missouri ;Minneapolis,Minnesota;Omaha,Nebraska ; New Orleans, Louisiana;San Francisco, Cali-fornia ;Indianapolis,Indiana ;Memphis, Tennessee;Kansas City,Missouri;Seattle,Washington ; Houston, Texas ; Peoria, Illinois ; Brooklyn, New York ; Buffalo, New York ;Wichita, Kansas ; and Winnipeg, Canada.DA part of this information has been obtained from the decree of the District Court ofthe United States for the Westein District of Tennessee,in the matter of the respondent'sapplication for -a temporary injunction against the Board and its agents,bereinbeforereferred to. 272NATIONAL LABOR RELATIONS BOARDthe other plants, sometimes shipping one or two carloads in severalmonths, and sometimes several carloads a week.The respondent maintains sales offices in several large cities in theUnited States, including Detroit, Michigan, New York, New York,and Boston, Massachusetts, and advertises extensively.The marketfor its finished product is nation-wide, and extends to Canada. Itsbags are sold under a registered trade mark.II.THE UNIONLocal 1838, United Textile Workers of America, formerly affili-ated with the American Federation of Labor, affiliated now withthe Committee for Industrial Organization, is a labor organizationcomposed of employees at the respondent's Bemis plant, having beenorganized in or about August 1933.III. THE UNFAIR LABOR PRACTICESA. The respondent's alleged refusal to bargain collectivelyIn September 1934, the Union called a strike at the Bemis plant,as part of the general textile strike of that time, and caused theplant to shut down for several weeks.The strike, however, was un-successful, and the employees returned to work without an agree-ment.The Union then brought a complaint before the Textile LaborRelations Board, alleging the discriminatory discharges by the re-spondent of 14 Union member employees for union activity, 13 ofwhom were allegedly discharged since the strike.°The TextileBoard, after a hearing, rendered its decision on April 9, 1935, dismiss-ing the complaint.?On April 27, 1935, C. D. Puckett, nationalrepresentative of the Union, calve to Bemis, and, through LowellSimmons, the recording secretary of the Local, arranged for a meet-ing with the manager of the plant, Fred J. Young. The meetingtook place in the office of the plant on April 28, 1935, and relatedto the desire for reinstatement by the discharged Union memberemployees.In addition to Young, the respondent was representedby D. Ballard, the superintendent of the plant, and Mr. Brock, theassistant manager.Young expressed his willingness to consider thematter, except for his concern over what the Textile Board mightthink of his putting employees back to work after it "had foundagainst them."Puckett said he "thought that would be all right."9The names of the complainants,as read into the record by the respondent, are asfollows*J.W. King, C. M Mundaugh, Nova Pollard, A T Mays, J. E. Wyatt, O. M.Shirley,Bill Kellar,L F Sisco, Leland Taylor, C M Phillips, Clevie Tate, C J Patterson,F.M. Collins,T A. Jarret, J. L Collins, Alf Taylor, and J P Fowler It will benoticedthat 17 names are above enumerated,while thedecisionof the Textile Board refers toonly 14 complainants.7Respondent's Exhibit No. 1. DECISIONS AND ORDERS273Another meeting took place in May 1935.On this occasion,Puckett complained to Young in regard to members of the Uniondischarged after the hearing before the Textile Board.He alsonotified Young that the Union was requesting a rehearing in thematter of the prior complaint before the Textile Board.On May24, 1935, Puckett did in fact request a rehearing and posted bond.The rehearing,.however, never materialized, due to the collapse of theTextile Board when the National Industrial Recovery Act was declaredunconstitutional.A third meeting took place on or about September13, 1935, at the office of the mill.Young, Ballard and Brock againrepresented the respondent, and Puckett, A. T. Mays, Miss OdellWarren and Mrs. Pearl Warbritton represented the Union.At thismeeting, Puckett complained to Young in regard to discriminationagainst the Union shown by the respondent in reinstating only non-unionemployees.Mention was made of the rival organization attheBemis plant, named The Independent Textile Workers ofBemis, and Puckett proposed that an election be held in the plantto determine which organization should represent the employees incollective bargaining.Young refused, saying he "didn't think it wastime for that."There was a further conference between the parties on November1, 1935.Mr. Kollender, Regional Attorney for the National LaborRelations Board, and Mr. Curtis, Examiner for the National LaborRelations Board, were present.The conference again took place inthe mill office.After some general discussion in regard to the dis-charged union members, Young proposed an adjournment until thefollowing morning.Puckett thereupon utilized the time to draw upan agreement,' which he presented to Young on the following morn-ing, with the statement, "I have an agreement to offer and I want tosee how far apart we are."Young read the proposed agreement,and then let Ballard and Brock read it.Young then stated "thathe just didn't know, that he didn't feel like he wanted to sign any-thing."With this, the meeting ended.There had been another attempt by the Union to have the respond-ent enter into an agreement. In March or April, 1935, Lowell Sim-mons, the recording secretary of the Union, had drawn up a draftof an agreement and had presented it to Young.After keeping itin his possession for a few days, Young returned the draft, sayingthat he did not approve it and would not sign it.In spite of the studied procrastination exhibited by the respondentin the negotiations described above, we cannot find that the respond-ent failed to bargain collectively with the Union as the representativeof the employees, since the record indicates that the Union did not9Board's Exhibit No. 12. 274NATIONAL LABOR RELATIONS BOARDrepresent a majority of the employees during the period of thenegotiations.For this reason only, the. allegation of the complaintwith respect to Section 8, subdivision (5) of the Act will be dis-missed.For the same reason, we will also dismiss the allegation ofthe complaint with respect to Section 8, subdivision (1) of the Act,in so far as it relates to the refusal by the respondent to afford itsemployees adequate opportunity to discuss their grievances with themanagement.9B. Respondent's interference with the union activities of its employeesThe Union at the time of the general strike in September 1931,had 500 or more members. By February 1935, the number hadfallen to approximately 70; at the time of the hearing in January1936, it was approximately 40.The cause of this decline is indispute.The intervenor, The Independent Workers of Bemis, and therespondent contend that the desertion from the ranks of the Unionduring the period from September 1934 to May 1935, was causedby the alleged misguided policies of its leaders and the irresponsibleconduct of its members.The Union, on the other hand, contendsthat the- respondent's repeated acts of hostility, perpetuated in TheIndependent Workers of Bemis, and in other ways, have discouragedand intimidated employees from joining or remaining members ofthe Union.Whatever the Merit of these conflicting contentions, as they referto events which occurred prior to the effective date of the Act, itis obvious that, as to later events, the respondent may not justifyits antiunion conduct by pointing to the acts of the Union or itsleaders which night also have caused a decline in union 'member-ship.Furthermore, the unfair labor practices with which therespondent is charged are alleged to have occurred "at all times sinceSeptember 1934, including the period from July 5, 1935 to the pres-ent time;" whereas the leaders of the Union,1° whose misguided-policies are alleged to have caused the decline in membership,resigned from the Union in May 1935, and, after' the strike, wereemployed by the respondent almost continuously up to the date ofthe hearing, despite the policies which they followed. In our viewof the evidence, the contention of the intervenor and the respondentis immaterial, if, in fact, the respondent has connnitted the unfairlabor practices alleged in the complaint.9 SeeMatterof MooresvilleCotton Millsand Local No.1221,UnitedTextileWorkers ofAmerica,Case No C-85, 2 N L R B 95210 SeptimusDecimus Scott, vice president of the Union, resigned in May 1935 ; LowellSimmons,recordingsecretary,resigned inMay 1935,and severalmonths later joined TheIndependentWorkers of Bends ; Tom Warren, president of the Union,resignedinAugust1935. DECISIONS AND ORDERS275The following sections describe the means whereby from Septem-ber 1934 to the date of the hearing the respondent is alleged to havecoerced its employees not to join or to relinquish their membershipin the Union.1.Domination of and interference with The Independent TextileWorkers of BemisIn October 1934, The Independent Textile Workers of Bemis wasorganized at the Bemis plant by three of the respondent's employees,Benjamin Scott, Walter Cagle, and Morgan Doolan. They met in aroom above the company's store, laid their' plans, and selected thename of the organization.They then went about getting other em-ployees interested, and taking contributions.Prospective memberswere told that the organization "stood for the employees of Bemisthat were not in sympathy with the United Textile Workers, anddidn't like their way of doing business."Membership was solicitedin the plant, and the first large organization meeting was held onOctober 7, 1934, in front of the Y. M. C. A. The meeting was attendedby about 400 to 500 employees, Benjamin Scott was elected presidentof the organization,Morgan 'Doolan, vice president; andWalterCagle, secretary.The meeting was addressed by Bob Grove who, inhis talk, referred to Francis Gorman and Thomas F. McMahon, vicepresident and president, respectively, of the United Textile Workersof America, stating that their interest in labor was to collect' duesand enrich their own pockets, and to control every laborer, his vote,and his religious views.He stated further that conditions were suchin the respondent's plant, that they could not be taken care of bythe "National Textile Union", and could be better handled by thenew organization.The reasons for the formation of the new organization, as given byBenjamin Scott, were that the Union was too drastic in its demands,that he did not approve of the idea of striking, and that "if theUnited Textile Workers * " * won their point, why, we wouldautomatically have to come under their jurisdiction, they would beour collective bargaining agency; well, we wanted to do our own col-lective bargaining, eve didn't know what kind of bargaining they weregoing. to do."As thus organized, The Independent Workers ofBemis is a labor organization.Although at the time of the hearing the new organization had amembership of approximately 600 employees, it had no contract withthe respondent, no agreed scale of wages, no agreed standard ofhours, no agreement as to seniority, or as to any other rights whichare commonly the subject of collective bargaining, nor had any at-tempt ever been made to secure an agreement or to bargain collec-tively with reference to hours, wages, or working conditions. 'The 276NATIONAL LABOR RELATIONS BOARDorganization has no constitution, although it does have rules andby-laws.It has no treasurer or financial secretary, and levies nodues, raising money by voluntary contribution.There are no regu-lar dates set for meetings, and a meeting is called whenever "theIndependentWorkers would get to talking around they wanted ameeting and wanted to hear something out of us, and wanted to knowifwe were still alive * * *" Prior to the date of the hearing,meetings had been held about once a month. There were no regularminutes kept, the secretary testifying that he often took none.Fore-men at the plant are not eligible for membership, although there wasevidence that the meetings were attended by several of the manage-ment.Lynn Medlin and Dewey Johnson, both second hands, wereseen at a meeting held on November 16, 1935, and participated in thevoting.Other officials reported to have attended meetings were Ar-thur Scott, assistant foreman in the weaving department; NewsomeWilliams, foreman in the weaving department; Dan Cobb, foremanin the carding department; L. K. Rush, foreman of the spinning,spooling and warping department; Mr. Grissom and Dewey Bishop,second hands in the carding department; Millard Fry, paymaster;and Fred Butler, assistant superintendent.A frequent speaker at the meetings of the Independent, and ofgreat assistance to the officials of that organization in its conduct,was Robert Grove.According to the testimony, Grove had been aclerical employee in the respondent's cotton buying office for eight orten years, and had no supervisory duties.His salary is approxi-mately $2,000 per year, and his time, so long as he does his workefficiently, is his own, particularly during slack periods.He is themagistrate for the county, an elective office which he has held since1930, and is also a member of several civic committees in the com-munity.Because of his position as magistrate and his talents, theemployees at the plant have accepted Grove as their adviser on anymatters of importance which might arise.Grove testified : "Theyask my advice on a wide variety of subjects, and I have tried to dothis since I have been made Magistrate, especially if anyone in mydistrict comes into the office and wants advice on any particular sub-ject, or wants me to write a letter or asks me to write deeds ormortgages, and they ask me to write almost every kind of paper, ifit does not interfere with my work, why it is permissible for me todo those things. Sometimes a man will leave a piece of work he willwant me to do. I do it for accommodation, and they come to meabout everything including family affairs, and all these things."On occasion, Grove has given such assistance to Ballard, the super-intendent of the plant.Among the many interests which occupied Grove, the questionof the Union had an important place. Strongly opposed to the DECISIONS AND ORDERS277"National and International Federation of Unions", he regardedtheir methods and tactics as alien and un-American. In his speeches,he termed the words of the Union organizers "a lot of alien propa-ganda, or if you like it a little plainer, a lot of alien lies."He stated,itwas testified, that the "United people, all that belonged to it, ifthey didn't repent at once they was going straight to hell." Hisresentment turned not against the Local, but against the nationalorganization, whose leaders he characterized as "not even Americancitizens that are causing disruption of operation in an ideal city likeours to get a few shekels flowing into their own pockets."Grovetestified that his "sympathy has been with the Independent organ-ization."Although he was not a member of the Independent, hekept a supply of membership cards in his possession for the accom-modation of his fellow employees, a number of whom signed in hispresence, after receiving an explanation of what the Independentstood for.On one occasion, Grove represented the Independent indealings with the management in regard to the purchase and installa-tion of some machinery, and secured Young's permission to make aninvestigation at the plant with the assistance of Ballard and Rush.On another occasion lie acted as spokesman for the Independent innegotiations with the Union, wherein it was attempted to achieve"better understanding and harmony" among the workers through theholding of an election, but which failed because of disagreement asto the issue to be decided "The influence wielded by Grove over the employees and his closerelation to the Independent are not in dispute.The respondent,however, repudiates all responsibility for Grove's actions, on theground that he is merely an employee who in no sense representsthe management.The respondent also maintains that its attitudetoward both the Union and the Independent has been one of puredisinterestedness.The evidence does not sustain these contentions.Whether or not Grove directly represented the management, it isclear that, at the very least, the respondent utilized him as an agentin fostering the growth of The Independent Workers of Bemis,towards which its attitude was in no sense that of pure disinterested-ness, but, on the contrary, one of active support and encouragement.Two of the respondent's employees of long standing, W. H. Davisand L. A. Stout, testified that their affiliation with the Independentwas brought about solely by means of the intervention of officials ofthe respondent.Both were members of the Union, and had beentransferred from tIIe carding department, which was overcrowded,to the weaving department, where they were put to work as sweepers"The Union proposed that the employees should vote as to which of the two organiza-tions should represent all of them in collective bargaining.The Independent proposeda vote to determine whether both organizations should be eliminatedThe Independent'sproposal was drawn up by Grove. See Board's Exhibits Nos. 13, 14, 15 and 16.49446-38-vol.III-19 278NATIONAL LABOR RELATIONS BOARDat a reduced rate of pay.Other employees were also transferred, butwere given more lucrative work.Davis complained to NewsomeWilliams and A. M. Scott, the foreman and assistant foreman in thedepartment, and was told by Scott that nothing could be done forhim so long as he belonged to the Union, but that if he would "turnin his book" to the Union, go to Bob Grove and sign an Independentcard which Grove would give him, Scott would guarantee him abetter job inside of two weeks.Davis did as he was instructed, andsigned an application in Grove's presence.Grove testified that Daviscame to him to sign a card, and that he explained to Davis "what theIndependent stood for."According to Davis, Grove also inquiredabout the membership of the Union, and stated : "Well, they don'thave many. There are only 250 that work in the mill that do notbelong to the Independent."Thereafter, Davis was sent by Scott tosee Ballard and Butler, and was told by Ballard : "Well, that is thebest thing for you. It would be best if they would all quit it."Ballard also told Davis "about those big fellows, Green,12 and thosefellows up there, that had big, fine automobiles to ride in and wasnot caring nothing about us down here, or these other fellows thathad been coming in to Bemis, that they did not care nothing for useither, that they were after the money there was to it."Butler saidhe was glad Davis had left the Union. Several days later, NewsomeWilliams admonished Davis that he was to stay out of the Union,and promised him a good job.He advised Davis that there wasnothing to the Union, and that he thought it was about dead.Onthe next day, Davis was transferred to a job with better pay.The testimony in regard to Stout was similar.Scott said to bothDavis and Stout : "Boys, I tell you, you are both good workers, butI can't do nothing for you as long as you stay in the Union, and theywon't let me."He continued : "The foreman over me won't let medo anything for you as long as you are in the Union." Scott re-quested Davis to induce Stout to leave the Union, and Davis did so.Stout testified that he then went to Bob Grove at Scott's behest, andsigned an Independent membership card, whereupon Scott said:"Well, I'm glad to know that you did. I can pull for you now."Newsome Williams instructed Scott to find Stout a better job "asquick as he could", -which Scott did soon after.Williams also stated :"Well, you know what to tell them now if they say anything to youabout it, don't you? * * * Tell them to go to Hell." Some timelater, after it had come to Williams' attention that information hadbeen turned in to the Union, he told Davis that if he could find outwho had been reporting his statements to the Union, "he would firehim and guarantee that they would never get another job, at theBemis Cotton Mill." Scott warned Davis that "if anything came12 Presumably William Green,president of the American Federation of Labor. DECISIONS AND ORDERS279up about it for me (Davis) to tell that I lied." Both Davis andStout testified that a strenuous supervision over their work wasrelaxed immediately upon their leaving the Union.Although the respondent has flatly contradicted this testimony, itis too well corroborated by other conduct of the respondent's officialsto admit of doubt. It is not disputed that Davis and Stout joinedthe Independent and were given better jobs.The respondent claimsthat the better jobs were occasioned by a sudden increase in activityamong the looms, necessitating additional help.Under the circum-stances, we regard this explanation as unsatisfactory.Other evidence concerning the interest of the respondent in theIndependent was given by Curtis Howell, the former employee whohad joined the Union a short time prior to his leaving the respond-ent's employ.He applied for a job in December 1935, to Rush, whosaid that if he would join the Independent he could have a job at $10per week.Howell came to Rush again, and Rush told him "they justabout had the Union broke", and to keep coming back.Dave Ervin, another employee of long standing, was laid off inApril 1935, for leaving up a flag on his loom.He was reinstatedin three weeks.Prior to his reinstatement, he had spoken with J. R.Greer, a loom fixer in the same department, who came to Ervin'shouse to tell him that if Ervin would cease to be a member of theUnion, he could get his job back.Ervin was later told the samething by Guy Thomas, another loom fixer in the department.Ervinthen went to Bob Grove, and told Grove he was through with theUnion, and would appreciate Grove's help in getting back his job.Grove said, "If you are through with the Union, why I, as an indi-vidual employee talking to another one, will intercede to Mr. Youngand see if I can get him to agree to put you back to work." On an-other occasion, Grove asked Ervin to join the Independent, but Ervindid not do so.Grove said, "We would not let you join right nowbut after you get back to work, will you?" About a week later, Ervinwas reinstated.Ervin never joined the Independent, although hewas asked by Guy Thomas if he was ready to join. Thomas said,"What are you waiting on, for them to fire you again?"At the hearing, Grove testified, in regard to employees who cameto him to sign Independent cards, that "some of them said they werejoining under the impression that they would further their interestswith the company management," and that "this rumor got so badat one time, that they took all the cards in the Independent Hall andasked me to announce that anyone that had joined the Independent,with the impression it would have any bearing on their standingwith the company **to please come and get their cards,because they didn't want them in the organization under thatimpression." 280NATIONAL LABOR RELATIONS BOARDThe Board, nevertheless, is convinced that the respondent, up tothe time of the hearing, has continuously fostered this impression,and that the Independent has grown in response to the will and pur-poses of the respondent.Without the respondent's active supportand open encouragement, we do not believe it likely that the Inde-pendent would have succeeded in enlisting the membership of mostof the employees, if indeed it would have received any support fromthe employees at all.We find that the respondent has dominatedand interfered with the formation of, and has contributed supportto, The Independent Textile Workers of Bemis.2.Interference, restraint, and coercionAccompanying the efforts of the respondent to organize its em-ployees in The Independent Textile Workers of Bemis were its per-sistent attempts to discourage membership in the Union.The recordcontains many illustrations of this form of illegal conduct.Bertha Scott, an employee for 12 years, had left the respondent'semploy because of illness in 1932.Upon seeking reemployment 11.August 1935, and thereafter, she was told by Ballard that her hns=band, who worked at the plant, was a member of the Union and had"better get out".Mrs. Scott testified that Ballard prefaced his re-marks by saying that "he was going to tell me something, and if Ihad it in Court he would swear he didn't say it." Ballard thenstated he would like to put Mrs. Scott to work, but she and her hus-band had turned their backs on him and joined the Union, and con-sequently Ballard could do nothing for her.Ballard said furtherthat "he never had nothing hurt him any worse than me and myhusband picketing the gates during the strike, and also me and mysister joining the Union."In October 1935, another former employee, Rosa Barker, had in-terceded with Ballard for her husband, Jim W. Barker, who hadbeen discharged on June 11, 1935, after 18 years of employment.Mrs. Barker testified that Ballard said "Jim was a man he liked, buthe was sorry he got messed up like he did, that he could not do any-thing for him."Ballard then sent Mrs. Barker to see Rush, whosaid : "Mrs. Barker, I don't believe in whipping the devil around thestump.I am going to tell you to your face, I would not work yourhusband again at ten cents a day."He then added, "Another thing,when this Union first started I went around to all my section menand talked to them enough to let them know that they did not needto belong to the Union."He stated further that "he thought whena man was working for a man or a company he should be loyal to theboss instead of that Union. * * *"Minnie Granger, who has been in the respondent's employ for 12years, had been a member of the Union. She testified that after the DECISIONS AND ORDERS281strike,Rush, her foreman, asked her what position she held in theUnion.She testified also that Leon Medlin, second hand in thespinning room, inquired as to why she did not get out of the Union.On July 23, 1935, after Medlin had discharged an employee namedMrs.Warbritton, he told Miss Granger that if she did not leave theUnion, she would be next. On the following morning he asked MissGranger if she had made up her mind "to get on the right side."Miss Granger promptly left the Union.C. C. Redden, all employee of long standing, had been a mem-ber of the Union at the time of the strike.He testified that assistantforeman A. M. Scott told him "we were damn fools to belong overthere,we ought to come back * * * and be sociable." Reddenquit the Union in April 1935, because "it seemed like the Unionboys were getting fired more so than the nonunion workers."T.M.Warren, employed by the respondent for nine years, hadbeen president of the Union from April to August 17, 1935. In July1935,Warren was asked by A. M. Scott to come to the latter's office.According to Warren's testimony, the following conversation tookplace : Scott said, "Tom, you and I are growing old, and if we shouldlose our jobs the chances are we would never get another one."Warren said, "Arthur, I have never thought about losing my job, ithas never entered my mind. I stay on my job and run it. I liveup to the rules and regulations of the company as far as I know, andI haven't thought anything about losing my job." Scott replied,"Well you can't tell, these Southern mills are sore."Warren asked,"What are they sore about?" Scott said, "The Union."Warrenasked, "Well, what are they going to do about it?" Scott replied,"They are going to clear out."Warren testified, however, that hequit the Union for other reasons than these.Janie Houston, who had been formerly employed by the respond-ent for about seven years, left the plant in 1928 when she married.In October 1935, she applied for reemployment, and went to seeRush.According to Mrs. Houston, when she said something to himabout the Union, Rush stated that the respondent would not hire anyunion people, and that they were going to get rid of all of the Unionmembers sooner or later.He promised her employment when somenew looms were installed.She has never been a member of theUnion.Eva Reeves, employed by the respondent for 16 years, was laid offby Rush on January 6, 1936.When she asked to be reinstated, Rushsaid he could not get over seeing her on the picket line during thestrike, and added that lie was going to discharge all of the unionpeople if it took him 15 years, and that he knew every one of them.Miss Reeves testified that Rush consulted a list of names in a littlebook, and asked her whether she had "signed one of those cards 282NATIONAL LABOR RELATIONS BOARDduring the strike."After studying the list, he commented that hername was missing, and said, "that shows how bad you want to work."On another occasion, Rush repeated that he "couldn't get over mybeing on the strike down there."He subsequently put Miss Reevestowork on a two day a week schedule, whereas other employeesdoing the same type of work were employed four days a week.MissReeves has been a member of the Union since 1933, and this fact wasknown to Rush, who told her that, although she sought work whenunemployed, yet she had been on the picket line keeping out otherswho wanted to work. He also chided her for spending her money tohelp maintain the Union.In each of these cases, the respondent has sought to refute thetestimony or to explain away the inferences raised thereby. In regardtoMrs. Scott, Ballard testified she had left her employment withthe understanding that her husband was to take her place, and couldreturn at any time she desired to replace her husband.With refer-ence to Rosa Barker, Rush testified that her husband had been dis-charged for inefficiency, but admitted telling Mrs. Barker that herhusband has possibly listened to other persons who influenced himsomewhat.Rush also admitted telling Mrs. Barker that "just afterthe N. R. A. went into effect, that I talked to all of my section men-just probably a week or two after the beginning of N. R. A.-thatI did not believe that any section men should belong to any labororganization, simply because I did not believe he could be impartial,or fair, to all the workers on his job, but I did not tell any of themthat they could not join, but, that was their right, as stated underSection 7-A, that they could do as they saw fit, but I did not seethey could be impartial to all the workers on their sections, andcarry out my instructions, and orders, and belong to any labor or-ganization."Rush also testified he had received complaints thatJim Barker discriminated in favor of the union employees underhim.In regard to Miss Granger, both Rush and Medlin testifiedthat she inquired of her own volition whether she had to sign anIndependent card to work, and was told, "no, you don't have to signnothing to work here.All you have to do is run your job like youhave been running it and you will still work."Assistant foremanScott corroborated the testimony of Redden, but added that what betold Redden applied to both organizations at the plant, and that liehad stated he did not "see why those crazy people don't disband allthat and come on back and be sociable." The testimony of Warrenand Janie Houston was flatly denied. In regard to Miss Reeves,Rush testified that he had received complaints in regard to her work,and at the time of her lay-off had summoned her to his office. Therehe kept a little book in his desk, containing a record of his confer- DECISIONS AND ORDERS283ences with employees, which he took out and was looking over inorder to refresh his memory in regard to prior complaints about MissReeves.Rush then testified as follows : "She said she had an invalidsister to keep up and this sister depended on her, and that there wasno one to support the family except her, and I told her, I said : `Now,you are putting up a hard luck tale to me, and I remember at onetime seeing you back here, not so long ago, sitting on the gate outthere on the picket line, and smiling and going on,' and I said : `Itlooks to me like here, now, you have put up another tale about havingto work,' and I said : `That don't look quite right, and quite con-sistent,' and she said she had to work, and I said : `Well you wereout during the strike,' and I said : `Did you want to gback, then Pand she said she did, and I said : `Did you remember a meeting thatwas held at the Auditorium?' and she said : `I did not know anythingabout it,' and I says : `You did not mark a ticket, or something, tothat effect, to go back to work?' and she said: `Well, I do not knowanything about it, nobody told me about that,' and then she went onand said she was going to starve to death, and I'said: `It is not myintention to make it hard on you,' and I did know she had a sisterto keep up, and the weather was cold, and I said : `You promised memany times you would do your work right,' and it was just the sameas the other times, she solemnly promised she would do it right if Iwould give her a chance, and I said : `All right, you go and tell Mr.Johnson I said put you back to work,' and she grabbed my hand andshook it for about five minutes."In spite of the denials contained therein, the hostility of therespondent toward the Union is revealed in the testimony of itsown witnesses. It is obvious, for example, that the respondent, withan overstaffed plant and in complete control of the community inwhich its employees lived, was unwilling to forego its position ofundisputed dominance over its workers.To the end that it mightretain this favorable position free from the interference of theUnion, it availed itself of the punitive privileges inherent in thepaternal relation it has assumed toward its employees.Overabun-dance of available labor in its plant made possible the summary dis-missal of inefficient help; it also enabled the respondent to lay offemployees as a matter of discipline, usually accompanied by a lec-ture pregnant with disappointment and admonition. Instances ofthis are numerous in the record of this case. The Union in particu-lar has provided the respondent with a fertile source for injuredcomplaint; a good example is the occasion testified to by Rush whenhe told Eva Reeves : "Now, you are putting up a hard luck tale tome, and I remember at one time seeing you back here, not so longago, sitting on the gate out there on the picket line, and smiling 284NATIONALLABOR RELATIONS BOARDand going on." Such conduct on the part of the respondent is cal-culated to discredit the activities of the Union, and goes hand inhand with the unbridled attacks made by Grove in his publicspeeches, which were in fact attended by a number of the respond-ent's officials.It is apparent from the entire record that from thetime of the general strike in September 1934, to the date of thehearing, the respondent has painstakingly endeavored to destroy theUnion.We find that it has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.3.Discrimination in regard to hire and tenure of employmentBetween July 23 and July 25, 1935, the respondent dischargedsix employees.Of these, Mrs. Myrtle King, Mrs. J. T. McCann,Mrs. Judd Pipkin, and Mrs. Dexter Warren were members of theUnion; Mrs. Walter Cagle and Mrs. Carrington were not. Therespondent testified that it was the policy to discharge marriedwomen whose husbands were not employed at the plant; otherwiseit "would be furnishing a house for the discharged men to live in.and the wife keeping him up." The husbands of Mrs. King, Mrs.McCann, and Mrs. Pipkin had been discharged; 3 and it would notdo, according to the respondent, to "let the wives work and supportthem, and them able bodied men, so we just sent those out indefi-nitely."But the husbands of Mrs. Carrington, Mrs. Warren andMrs. Cagle were working, and those women were laid off with theunderstanding that when conditions improved they would be rein-stated.There was no complaint about the work of any of thoseemployees.Mrs. King had been employed for six years when discharged bythe second hand, Cobb, who attributed his action to the "short time"(i. e., running the department four days a week instead of five).Anemployee who had been hired a few weeks before was given herplace.Both Grissom, the foreman, and Cobb knew of Mrs. King'saffiliation with the Union and participation on the picket line duringthe strike.Mrs. King testified that at one time Cobb stated shemade one. of the best hands that the respondent ever had on the job.Mrs.McCann had been employed 14 years. She testified thatCobb, who discharged her, had stated after the strike that he couldnot forget she had been on the picket line.Mrs. Pipkin had been employed nine years, and was also dischargedby Cobb, who once told her that she made a good hand. She testified13 J.W Kingwas a complainant in the case before the Textile Labor Relations Board(see P 272,supra),and is also a complainant in this case, as areJ T McCannand JuddPipkin. DECISIONS AND ORDERS285that after the strike her work was closely watched by the foremanand the second hand. She had been on the picket line.On or about July 23, 1935, the respondent discharged Mrs. PearlWarbritton, who had been employed about seven years. She hadalso been on the picket line during the strike.When discharged,she accompanied the union committee on a visit to the managementin an attempt to secure reinstatement.Ballard testified that hewould have patched up the matter if she had come to him alone,because he "liked Pearl very much, she was raised out there." Inregard to the committee, he testified : "I would not want to put any-body back to work in the mill, as far as I am individually concerned,if they did not make up their minds-I would not want to run a millwhere a committee could come and put people back to work.Frankly, I would not do it * * * I think that would cause themill trouble; I think it would cause the Union trouble, and theIndependent trouble, or anybody, if people could be discharged, andquit, and walk out, and cone back through somebody else. I wouldnot want to run the mill if Mr. Young were to tell me I had to put afellow back to work, because I do not think I could ever get satis-faction out of it."Speaking in the same vein, Ballard said, "I haveno objections to the committee, but I do not like for a committee tocome in and tell me that I must put so-and-so back to work, becauseI think it would be detrimental to the hands, or the mill, or themeither, to do it."When pressed as to whether the Union committeehad "demanded" he put anyone back to work, he admitted, "No, youdid not; you did not do it, but, as I just stated, if we did have to putthem back to work by some committee, or anybody, or even themanager were to force anybody back on us without them making itsatisfactory,we could not work them satisfactorily." Ballardthought that Pearl was a good worker and "a very good little girl."In September 1935, the respondent discharged W. R. Smith, asweeper employed over three years.Prior to his discharge, Smithhad been told by Asa Martin, a second hand, that he had better "turnover" in regard to the Union, and join the Independent, or he wasliable to lose' his job.Smith was similarly approached by otheremployees, the last request to join the Independent having been madethree days before his discharge. In an attempt to secure reinstate-ment, Smith visited both Ballard and Rush, but first sent the unioncommittee.Ballard said that had Smith come to him first in place ofsending someone else, the matter would have been straightened out.At the hearing, Ballard testified that Smith was not reinstated be-cause he "did not ever come and ackiiowledge he had done wrong,and he would not keep his work up * * * If the boy had comeback to me and said: `I an sorry, and I will run that job if you will 286NATIONAL LABOR RELATIONS BOARDgive it back to me,' I would have prevailed on Mr. Rush to give him ajob back, and, if he had talked to Mr. Rush right about it, too."The complaint alleges that the respondent has discharged and re-fused to reemploy the afore-mentioned employees because of theirunion activities.In addition, the complaint sets forth the cases ofother employees who were discharged prior to July 5, 1935.Theburden of the complaint in these cases does not concern the dis-charges, but only the subsequent refusal by the respondent to re-employ these employees because they had joined and assisted theUnion.For the sake of convenience, these cases will now be con-sidered in conjunction with those already discussed.J.T.McCann had been discharged on January 6, 1935, after12 years in the respondent's employ.He had been active on thepicket line during the strike.Prior to his discharge he had beenarrested in a lunch room i.ot on the respondent's property and afterworking hours by a deputy sheriff in the employ of the respondent,allegedly for drunkenness and disorderly conduct.He was thentried before a court consisting of Grove and two other magistratesand was acquitted.Nevertheless, he was discharged by the respond-ent.His requests to Ballard and Cobb for reinstatement were of noavail.Additional requests for reinstatement were made on his be-half by the union committee on September 13, 1935, and November1, 1935.McCann testified, and it is not contested, that discharge fordrunkenness at the respondent's plant is a punitive measure, and isusually followed by reinstatement, in several instances even after aconviction and the serving of a term in jail.Prior to his discharge,McCann had been told by Bishop that he had better get out of theUnion, and that Bishop was "going to get everyone of them if theydidn't."At the hearing, Ballard testified that he knew McCannhad been acquitted of the charge of drunkenness.He had told theunion committee which had asked him, "When are you going to putall those people (including McCann) back to work?" that "I amnot going to put any of them back to work until they get themselvesright."Ballard said McCann came into his office with the wrongattitude, having stated that his tongue was made to talk with, thathe was free, that he would take a drink when he got ready, and thathe did not consider it anybody's business.McCann's work wastaken over by another employee.A. T. Mays had been discharged on October 4, 1934, after havingbeen employed as a painter by the respondent for eight years.Therewas no complaint about his work.He made frequent applicationsfor reinstatement, the last attempt occurring one week prior to thedate of the hearing, but with no success.The union committee hadalso discussed the case with the management.Mays' work has been DECISIONS AND ORDERS287done by others who have been employed since his discharge, andwho have lesser seniority.Mays had been active in the Union, andat the time of the hearing was the president of the Local.Hisunion affiliation was known to his foreman, Jim Walters, who hadbeen the one to discharge him.Walters had said: "You know goodand well that the company, that a company like this * * * isnever going to have a labor movement in it;" and he added: "I can-not see why you should join the Union." At the hearing, thecounsel for the respondent intimated that the respondent employedother painters because they worked for less wages than Mays hadreceived.Mays testified he had received no offer from the respond-ent to go back to work at a reduced wage.In the light of the entire record, it is clear that the respondent'sdischarge of these employees was in continuation of its policy toremove all vestiges of the Union from its plant.The respondent'sprocedure was deliberate and cautious. It found that its custom ofimposing lay-offs as a matter of discipline in instances of minorlapses in the efficiency of its employees afforded a ready means forits purposes.The discharges were accordingly embellished with theusual reasons.The requests for reinstatement, however, presentedother problems, for which the respondent devised other means ofcircumvention.An instance of this is the respondent's insistenceupon the appearance of the discharged employees before the man-agement to "get themselves right".Mrs. Warbritton did come beforethe management, but she was accompanied by the union committee.Faced with this contingency, the respondent was forced to admitthat it would tolerate no interference from the Union, and statedthatMrs.Warbritton should have come alone.W. R. Smith camebefore the management alone, but was rebuked because the unioncommittee had been there before him.On this account, neither ofthose employees was rehired. It can safely be assumed that theintervention of the Union on behalf of J. T. McCann and A. T. Mayshad like consequences.As to the reasons advanced for the refusalsto reinstate'Mrs. King, Mrs. McCann and Mrs. Pipkin, admittedlysatisfactory employees, the Board, viewing the case as a whole, con-siders it more likely that their foreman, Cobb, had not forgotten thepicket line.In accordance with the foregoing findings of fact, the Board con-cludes that by discharging Mrs. Pearl Warbritton on July 23, 1935,by discharging Mrs. Myrtle King, Mrs. J. T. McCann and Mrs. JuddPipkin on July 25, 1935, by discharging W. R. Smith on September12, 1935, and by refusing reinstatement to J. T. McCann and A. T.Mays, the respondent has discriminated against its employees withrespect to hire and tenure of employment for the purpose of dis- 288NATIONAL LABOR RELATIONS BOARDcouraging membership in Local No. 1838, United Textile WorkersofAmerica, and that by such acts, the respondent has interferedwith, restrained, and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act.The complaint also charges a violation of the Act by the respondentin respect to the hire and tenure of employment of the followingemployees : A. T. Adams, Jim King, J. E. Wyatt, J. P. Fowler, NovaPollard, C. H. Phillips, C. J. Patterson, Louis Collins, Alf Taylor,Ben Collins, Lee Tate and Judd Pipkin. There was only meagreand unimportant evidence introduced in respect to Jim King, J. P.Fowler, and Judd Pipkin; no evidence was introduced in respect tothe others.The allegation with respect to these persons will there-fore be dismissed.C. The discharge of J. R. RossSubsequent to the events described in the preceding paragraphs,the respondent discharged J. R. Ross, who had been in its employfor eight or nine years.Ross was a member of the Union and hadparticipated in the strike.He testified that after the strike, Cobb,the foreman of his department, became less friendly and refused tospeak to him.On February 19 and 20, 1936, Ross appeared as a wit-ness on behalf of the Union at the hearing before the Trial Examinerin connection with the discharges of his fellow employees.OnFebruary 24, he was also discharged.-As in the cases already discussed, the respondent claims to havedischarged Ross because of an alleged infraction of its rules.How-ever, the circumstances surrounding the discharge are again illus-trative of the respondent's unmitigated antagonism toward theUnion and its adherents.Ross was engaged in the operation of amachine which separated the dirt from the motes, or waste cotton,discarded by the picking machines in the respondent's plant.Thewaste is first collected in large boxes constructed especially for suchuse.The boxes, when full, are weighed in order that the amountof waste may be calculated.Although the waste cotton is baled andsold for use in the manufacture of mattresses and other products,the weight of the waste before cleaning is not ascertained for thatpurpose, but is used as a check on the efficiency of the picking ma-chines..The cotton is subsequently weighed again preparatory toshipment and sale.On the morning of February 24, 1936, 10 or 15 minutes before thehour set as the starting time for the plant, Cobb observed Rossemptying a box of waste cotton into his machine without first placingit on the scales.Cobb summoned J. G. Pruitt, second hand in the DECISIONS AND ORDERS289picker and opening departments, and proceeded to question Ross asto whether he had weighed the other boxes he had emptied. Ross,according to his testimony, answered that he had weighed the firstbox, had estimated the weights of the other, and had not yet hadtime to mark down the figures. Cobb thereupon instructed Pruittthat Ross be laid off.On the two following days, Ross returned tothe plant in an effort to regain his job but was told on each occasionby Pruitt that the matter of reinstatement rested with Cobb, andthat Cobb was away.On February 26, 1936, a committee of union members, includ-ing Puckett, Ross, and Mays, conferred with Young, Brock andBallard at the respondent's office in regard to Ross' reinstatement.Because of the absence of Cobb, the conference was adjourned tothe following day.Cobb, when questioned at the second meetingby Puckett, accused Ross of neglecting his work in several ways,including stopping his machine an hour or so before he was supposedto, sleeping on his job, and neglecting to weigh the waste cotton.However, Pruitt, who was summoned to the meeting, said that hehad never seen Ross shut down his machine before the scheduledtime, and had never found him sleeping at his work. In addition,Pruitt asserted that "Ross had been a good hand and that he had nokick on his work."At the close of the discussion, Cobb demandedto know why Ross had gone to the union committee instead ofcoming to him first.No decision was reached at the meeting, buton the following morning the respondent notified Ross he wouldnot be reinstated.At the hearing, in explanation of this action,Young testified he had been told by Cobb : "You are holding meresponsible for my department, I can't reemploy Ross and still keepup my discipline."We feel that it is unnecessary at this point to examine further intothe manner in which Ross conducted himself at his work; it sufficesto say in this regard that we are satisfied his discharge resulted fromother causes.Cobb made no secret of his irritation at the interven-tion of the union committee, considering it an interference, with thediscipline in his department.When questioned at the hearing con-cerning his rebuke to Ross for having consulted the Union insteadof himself, Cobb testified : "I only asked it for my own information.As you remember, I stated that heretofore when a man had beendischarged, laid off or discharged, he always came back to his over-seer, to see if he could not talk the thing over and readjust matters,until this particular time, and I did ask Mr. Ross why, just why hedid that, and I said at the same time : `Now, I might be all out oforder, but I am asking for my information. I want to know why 290NATIONAL LABOR RELATIONS BOARDyou did notcome to me insteadof going to Mr. Puckett and Mr.Mays?"'This attitude on the part of the respondenttoward itsemployees has already been examined in connectionwith the dis-charges alreadydescribed, and what we have said there is strictlyapplicable here.We find that Ross' dischargewas intended as afurther warning to the members of the Union that theirinterestswould be best served bya severance of their affiliationwith thatorganization.We find that by this conduct, the respondent has notonly interferedwith, restrained,and coercedits employees in theexerciseof theirrights as guaranteed in Section7 of the Act, buthas also discriminated in regard to hire or tenure ofemployment todiscourage membership in the Union.Upon the whole record we find that the activities of the respond-ent set forthin Section III, occurring in connectionwith the opera-tions of the respondentdescribedin SectionI above, havea close,intimate,and substantial relation to trade, traffic,and commerceamong theseveral States,and haveled and tend to lead to labordisputesburdeningand obstructing commerce and the free flow ofcommerce.IV. THE REMEDYThe Board has found that the respondent has dominated andinterfered with the formation of The Independent Textile Workersof Bemis and has contributed support to it, and that its growth hasbeen due to encouragement received from the respondent's officials,and the accompanying attacks upon the Union.It is clear from thetestimony that the reason many of the employees joined the Inde-pendent was to curry favor with the management to safeguardtheir jobs.The Independent has therefore become an organizationwhich tends to increase rather than diminish the inequality of bar-gaining power between employer and employee.With its membersdominated by a fear of loss of employment,and itself designed tooffset the Union, it does not and cannot offer to the employees thefreedomin the choosing of representatives for collective bargainingwhich the Act guarantees.Furthermore,it has served the respond-ent as a useful means of destroying the Union.Therefore, to remedyasmuch as possible the harm done by the respondent to the Unionand union members, and to restore to the employees some measureof independence of thought and judgment in their dealings with therespondent, the Board will order the immediate disestablishment ofThe Independent Textile Workers of Bemis.As regards the individual employees discussed above, the Boardwill order the reinstatement with back pay of those employees whomthe respondent has illegally discharged or refused to reinstate. DECISIONS AND ORDERSCONCLUSIONS OF LAW291Upon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law :1.Local No. 1838, United Textile Workers of America, is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act.2.The Independent Textile Workers of Bemis is a labor organi-zation, within the meaning of Section 2, subdivision (5) of the Act.3.By its domination of and interference with the formation ofThe Independent Textile Workers of Bemis, and by contributingsupport thereto, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision(2) of the Act.4.By discriminating in regard to hire and tenure of employment,thereby encouraging membership in The Independent Textile Work-ers of Bemis, and discouraging membership in Local No. 1838,United Textile Workers of America, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Sec-tion 8, subdivision (3) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe respondent, Bemis Brothers Bag Company, and its officers, agents,successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join br assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;2.Cease and desist from encouraging membership in The Inde-pendent TextileWorkers of Bemis or any other labor organizationof its employees, or from discouraging membership in Local No. 292NATIONAL LABOR RELATIONS BOARD1838, United Textile Workers of America, or any other labor organi-zation of its employees, by discrimination in regard to hire or tenureof employment or any term or condition of employment, or by threatsof such discrimination;3.Cease and desist from in any manner dominating or interfer-ing with the formation of any labor organization of its employees,from dominating or interfering with the administration of The In-dependent Textile Workers of Bemis, or any other labor organizationof its employees, or from contributing financial or other support toThe Independent Textile Workers of Bemis or any other labor or-ganization of its employees;4.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:a.Withdraw all recognition from The Independent TextileWorkers of Bemis, by whatever name now known, and disestablishsuch organization, as representative of its employees, for the purposeof dealing with the respondent concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other conditionsof employment;b.Upon request, reinstate to their former positions Mrs. MyrtleKing, Mrs. J. T. McCann, Mrs. Judd Pipkin, Mrs. Pearl Warbritton,W. R. Smith, J. T. McCann, A. T. Mays, and J. R. Ross, withoutprejudice to their seniority and other rights and privileges;c.Make whole Mrs. Myrtle King, Mrs. J. T. McCann, Mrs. JuddPipkin, Mrs. Pearl Warbritton, W. R. Smith and J. R. Ross for anyloss they may have suffered by reason of their discharge, by paymentto each of them, respectively, of a sum of money equal to that whicheach would normally have earned as wages during the period fromthe time each was discharged to the date of such offer of reinstate-ment, less the amount earned by each of them, respectively, duringsuch period;d.Make whole J. T. McCann and A. T. Mays for any loss theymay have suffered by reason of their failure to be reinstated, bypayment to each of them, respectively, of a sum equal to that whicheach would normally have earned as wages during the period fromthe date on which other persons were hired to do the work formerlydone by each of them after each of them had, on or subsequent toJuly 5, 1935, applied for reinstatement, to the date of such offer ofreinstatement, less the amounts earned by each of them, respec-tively, during such period; ande.Post notices in conspicuous places in each department of its cot-tonmill in Bemis, Tennessee, stating (1) that The IndependentTextileWorkers of Bemis, by whatever name now known, is so dis-established, and that the respondent will refrain from any recogni- DECISIONS AND ORDERS293tion thereof, (2) that the respondent will cease and desist in the man-ner aforesaid and (3) that such notices will remain posted for aperiod of at least thirty (30) consecutive days from the date ofposting;f.Notify the Regional Director for the Tenth Region in writingwithin ten (10) days of this Order what steps the respondent hastaken to comply herewith.The allegation of the complaint that the respondent violated Sec-tion 8, subdivision (5) of the Act is hereby dismissed.The allegation of the complaint that the respondent violated Sec-tion 8, subdivision (3) of the Act in respect to the hire and tenureof employment of A. T. Adams, Jim King, J. E. Wyatt, J. P.Fowler, Nova Pollard, C. H. Phillips, C. J. Patterson, Louis Collins,Alf Taylor, Ben Collins, Lee Tate and Judd Pipkin is hereby dis-missed.49446-38-vol m ---20